DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on December 2, 2020. Applicant has amended claims 1 and 14 and canceled claim 6.  Currently, claims 1, 3-5, 7-16 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

The 103rejections of claims 1, 3-5, 7-16 are maintained in light of applicant’s amendments to claims 1 and 14.

Response to Arguments

Applicant remarks on 12/2/20 have been considered but are not persuasive.  Applicant argues on p. 5 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 6 that Lawson does not teach detecting a departure from an itinerary because Lawson alters a shipping schedule because there are issues of efficiency.   Lawson shows detecting inefficiencies and deficiencies (which can be considered equivalent to departure given broadest reasonable interpretation) at para [0085] in order to make such alterations.   Therefore, Lawson teaches this limitation is obvious.  Regardless, Ross explicitly teaches these limitations at para [0042], [0044], "data transfer may occur when an authentication event occurs. For instance, if there is a GPS chip attached to the object, data flow can start when the object is first registered in the system, and continue to flow as the object changes location. Continuous (frequent) data updates can also be buffered in local memory in a sensor attached to the item, and then downloaded the next time the object is scanned and authenticated. This provides a record of where the object has traveled (it's itinerary)...an expected itinerary of an object (a series of locations) may be stored in a datastore if known, block 502. The methods and systems described above may be used to track the object to the next location, block 504. If the object does not arrive as expected (where and when expected according to the itinerary), the failure may be reported to a user. In an embodiment, an object that arrives later than expected may be subjected to closer matching scrutiny to ensure its identity."  Therefore, the 103 rejection is maintained.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-5, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 2013/0211870 A1) (hereinafter Lawson) in view of Ross et al. (US 20150067346 A1) (hereinafter Ross) in view of Sannier et al. (US 2013/0262330 A1) (hereinafter Sannier).

Claims 1 and 14:
Lawson, as shown, discloses the following limitations of claims 1 and 14.  
A method (and corresponding non-transitory computer-readable medium – Figs and 2), comprising: receiving, by one or more computing devices, digital data about physical object located at or between nodes in a physical supply chain (see para [0008], "cloud-based product tracking system running as a service on a cloud platform can receive product data from various supply chain entities and leverage the collected data to provide product tracking or supply chain analysis information. Data received by the product tracking system can include industrial data received from one or more industrial automation systems; inventory data; near real-time shipping information; business-level data including sales, finance, and purchasing information; and other such supply chain information");
aggregating, by the one or more computing devices, the digital data into a digital data chain that is a digital representation of the physical object in the physical supply chain (see para [0009], "the cloud-based product tracking system can collect product-related data from multiple entities, potentially at different geographic locations, and store, filter, associate, correlate, and/or aggregate the collected data in meaningful ways according to the needs of the user." and see para [0041] and see para [0047], "According to one or more embodiments of the present disclosure, data sources associated with each of the supply chain entities can provide industrial or business data to a cloud platform 302 to facilitate cloud-based tracking of products through the supply chain. Cloud platform 302 can execute product tracking services that aggregate and correlate data provided by the various supply chain stages, and provide information about a product's state within the supply chain based on the analysis. These cloud-based services can include, but are not limited to, tracking the product's physical location within the supply chain, dynamically managing inventory based on demand data and current production 
providing, by the one or more computing devices, access to the digital data chain to verify one or more attributes of the physical object (see para [0009], "the cloud-based product tracking system can allow authorized users to remotely track products through the supply chain using any suitable computing device having access to the Internet (e.g., phone, desktop computer, laptop computer, tablet computer, etc.)." and see para [0010], showing the tracked data is analyzed/verified);
managing, by the one or more computing devices, the physical supply chain of the physical object based on the digital data chain (see para [0083]-[0084])
determining, by the one or more computing devices, an itinerary of the physical object along the physical supply chain (see para [0081], "product tracking system 402 can be interfaced with a maintenance scheduling system on the plant floor and proactively schedule maintenance on the machines or devices associated with the identified bottleneck area." and see para [0085], "a shipping schedule maintained in a warehouse server" where having a schedule maintained can be considered equivalent to a determining an itinerary for an object); and detecting, by the one or more computing devices, a departure from the itinerary based on the digital data chain (see para [0085], showing altering shipping schedule based on detected inefficiencies where a shipping schedule must first be determined to be altered)
Lawson, however, does not specifically disclose the digital data includes objective digital data relating to properties, characteristics or attributes that are natural, unique or inherent in or to the physical object.  In analogous art, Ross discloses the following limitations:
wherein the digital data is collected by and received from one or more digital devices without manual user defined data input and the digital data includes objective digital data relating to properties, characteristics or attributes that are natural, unique or inherent in or to the physical object (see para [0048], "A tag may be added to an item, a barcode to a mail piece, etc. for two reasons. First, the human may need it to know what the item is. This is the identification function. It may identify the item to a store clerk as a particular style and size of clothing of a particular manufacturer, it may tell a postal carrier where to deliver a mail piece. Second, however, are tags that are only useful for a machine. Thus a four-state bar code on a mail piece (unreadable by humans) is used to route the mail piece by machine." and see para [0034]-[0035], showing scanning (without manual human input), occurs at during tracing of the object in the supply chain );
determining, by the one or more computing devices, an itinerary of the physical object along the physical supply chain (see para [0042], "data transfer may occur when an authentication event occurs. For instance, if there is a GPS chip attached to the object, data flow can start when the object is first registered in the system, and continue to flow as the object changes location. Continuous (frequent) data updates can also be buffered in local memory in a sensor attached to the item, and ; and 
detecting, by the one or more computing devices, a departure from the itinerary based on the digital data chain (see para [0044], "an expected itinerary of an object (a series of locations) may be stored in a datastore if known, block 502. The methods and systems described above may be used to track the object to the next location, block 504. If the object does not arrive as expected (where and when expected according to the itinerary), the failure may be reported to a user. In an embodiment, an object that arrives later than expected may be subjected to closer matching scrutiny to ensure its identity")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Ross with Lawson because including specific properties enables can help establish that the object in possession is correct and thus improves the authenticity of the supply chain (see para [0006]-[0010]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the digital fingerprint track and trace system  as taught by Ross in the system for real-time tracking of product using a cloud platform of Lawson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Lawson and Ross, however, do not explicitly disclose formed incrementally at or between each node in the physical supply chain.  In analogous art, Sannier discloses the following limitations:
formed incrementally at or between each node in the physical supply chain (see Figs 4, 9 and para [0049], showing aggregating capture data for each item and serialized packaging information and see para [0051], showing appending information relating to authenticator )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sannier with Lawson and Ross because including incremental data provides more visibility to the supply chain by better identification of the items and at what stages they are in the chain (see para [0005]-[0007]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for managing objects in a supply chain as taught by Sannier in the Lawson and Ross combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claim 3:
	Further, Lawson discloses the following limitations:
wherein managing, by the one or more computing devices, the physical supply chain comprises planning, monitoring or auditing the physical supply chain (see para [0008], showing tracking)
Lawson does not specifically disclose the digital data chain is used for any one or more of authentication, verification, validation, cross checking, cross referencing, or otherwise objectifying static or subjective digital data associated with the physical object.  In analogous art, Ross discloses the following limitations:
the digital data chain is used for any one or more of authentication, verification, validation, cross checking, cross referencing, or otherwise objectifying static or subjective digital data associated with the physical object (see para [0007], "Applications of the system include but are not limited to object authentication, determining the provenance of an object, creating audit trails, and identifying where counterfeit goods are entering manufacturing, distribution or sales networks.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the digital fingerprint track and trace system  as taught by Ross in the system for real-time tracking of product using a cloud platform of Lawson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

	Claims 4-5:
	Further, Lawson discloses the following limitations:
determining, by the one or more computing devices, a break in the physical supply chain based on detecting a break in the digital data chain (see para [0010], "The product tracking system can also apply cloud-side analytics to the collected data to identify actual or potential bottlenecks or other inefficiencies in the supply chain")
generating, by the one or more computing devices, a digital alert upon detecting the break in the digital data chain (see para [0080]-[0081], [0087])

	Claim 7:
Lawson and Ross do not specifically disclose wherein the digital data chain is cumulative master data string and the objective digital data received at or between each node is a data substring of the overall digital data chain.  In analogous art, Sannier discloses the following limitations:
wherein the digital data chain is cumulative master data string and the objective digital data received at or between each node is a data substring of the overall digital data chain (see para [0057] and Fig 6, showing mater data for the  digital chain is stored and see Figs 4, 9 and para [0049]-[0051], showing cumulative data is stored between nodes where the digital data before the appended data is added is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for managing objects in a supply chain as taught by Sannier in the Lawson and Ross combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 8-9:
	Further, Lawson discloses the following limitations:
wherein the digital data comprises objective digital data relating to properties, characteristics or attributes that are natural, unique or inherent in or to the physical object (see para [0068], "product units or product lots can be associated with a unique identification number so that the products can be identified at certain points within the supply chain. For example, products may be stamped with a unique two-dimensional (2D) barcode at the supply or manufacturing entity (e.g., using a pin-stamper or laser marker). As the individual product units progress through various production stages at the supply or manufacturing entities, the barcode can be read at various points using mounted or hand-held barcode readers")
wherein the objective digital data comprises a digital fingerprint or certificate of location, quantity and quality of the physical object at or between each node in the physical supply chain (see para [0068], [0070]-[0072] where the stamps are equivalent to a fingerprint)

	Claims 10-11:
	Further, Lawson discloses the following limitations:
wherein the objective digital data has a standardised data structure, protocol or format that is independent of any standardised data structure, protocol or format associated with the physical object or the physical supply chain (Fig 9 and see para [0065], destination cloud platform for the data and see para [0074])
wherein the objective digital data has a data structure, protocol or format that is standardized at the level of the one or more digital devices (see para [0041], "Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise." And see para [0074])

	Claim 12:
	Further, Lawson discloses the following limitations:
wherein the objective digital data comprises at least both of a geolocation and an associated timestamp (see para [0068]-[0072]), at least one of a RFID number and an IMEI number, at least one of a PIC and a barcode (see para [0068]-[0072]), and at least one of a weight and a quantity (see para [0087])

	Claim 13:
	Further, Lawson discloses the following limitations:
receiving, by the one or more computing devices, user-defined data associated with the physical object at or between each node in the physical supply chain, and associating, by the one or more computing devices, the user-defined data with the objective digital data in the digital data chain (see para [0088], showing customization of presentation of tracking data and see para [0008], [0050], [0053], [0056], [0059])

Claim 15:
Further, Lawson discloses the following limitations:
wherein the objective digital data further includes geospatial data, and time stamp data (see para [0057], showing time stamp data and geospatial data shown by lot identification of production area or facility and see para [0069]-[0071], showing time stamps and GPS data are included in the identifiers that are read as products are received)

Claim 16:
Lawson and Ross do not specifically disclose wherein a break in the physical supply chain is detected from the digital data chain based on any one or more of: absence of 
wherein a break in the physical supply chain is detected from the digital data chain based on any one or more of: absence of objective digital data, or presence of spurious digital data in the digital data chain (see para [0055], "The object identifier and authenticator provide an added level of security because only a reader device (data capture device) that is specifically designed to read the object identifier and authenticator can verify a corresponding product on which it is placed. This added level of security greatly reduces the likelihood of counterfeit goods entering the supply chain." and see para [0064], "the search for the location of the adulteration and/or counterfeiting can be tremendously accelerated, since it can be limited to the portion of the supply chain located between the secure data capture device, where the authentication of the tracked item failed, and the immediately preceding secure data capture device in the supply chain (i.e between two data capture SOD points)." and see para [0013] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for managing objects in a supply chain as taught by Sannier in the Lawson and Ross combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624